Citation Nr: 0724633	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge. A copy of the hearing transcript is of 
record and has been reviewed.


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of bilateral hearing 
loss; sensorineural hearing loss was not exhibited within the 
first post-service year; and there is no objective evidence 
relating bilateral hearing loss to his active service or any 
incident therein.

2.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of tinnitus, and there 
is no objective evidence relating currently diagnosed 
tinnitus to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§1110, 1112, 1113, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a May 2004 letter.  That letter 
informed the veteran to send any pertinent evidence in his 
possession to VA, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf. Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained. The claims folder contains service medical 
records, a hearing transcript, a Decision Review Officer 
(DRO) conference report, records from the VA Medical Center 
in Phoenix, as well as private medical evidence from Dr. 
Davis.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder.  He has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In March 2006, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


II.  Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


A.  Service Connection Claim for Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to acoustic 
trauma while working on the flight line during service.  His 
DD-214 reflects that his military occupational specialty was 
a "munitions specialist."  The veteran's wife testified 
during a June 2005 "DRO" conference that she noted a 
progressive hearing loss in the veteran in 1967, following 
his discharge from service.

There is objective evidence reflecting that the veteran 
currently has been diagnosed with bilateral hearing loss for 
VA purposes.  In this regard, on August 2006 VA audiologic 
examination, frequencies at 3000, and 4000, bilaterally, were 
65 decibels.  See 38 C.F.R. § 3.385.  
However, there is no objective evidence of hearing loss in 
service.  Service medical records show no complaints, 
diagnoses, and/or treatment for bilateral hearing loss.  
Enlistment examination report shows the following audiometric 
readings.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
blank
30
LEFT
30
15
15
blank
35

The veteran underwent audiometric testing during his August 
1967 separation examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
20
15
15
15
25

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  

There is also no objective evidence showing that the veteran 
incurred bilateral hearing loss to a compensable degree 
within one year post-service.  The first objective evidence 
of hearing loss problems is a September 2004 private 
audiologic report, dated approximately thirty-seven years 
post-service.  

Finally, the Board notes that there is no objective evidence 
linking the veteran's hearing loss to service.  In fact, 
after a thorough review of the veteran's claims folder and 
examination of the veteran, an August 2006 VA examiner opined 
that the veteran's bilateral hearing loss was unlikely 
related to service, as he had normal hearing upon discharge.  
The record does not contain an etiology opinion favorable to 
the veteran.  

The Board acknowledges the statements provided by the veteran 
and his spouse to the effect that the veteran experienced 
hearing problems while in the military, and since service.  
While the Board finds these statements to be competent, the 
veteran's claim must be denied given the lack of a medical 
nexus relating his in-service hearing problems to his current 
bilateral hearing loss.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006)(finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.) 

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).  Although there is a current 
diagnosis of bilateral hearing loss, there is no competent 
evidence linking such disability to service.


B.  Service Connection Claim for Tinnitus

The veteran also asserts that he is entitled to service 
connection for tinnitus.  During his "DRO" conference, the 
veteran indicated that he first noticed ringing in his ears 
while in service.  The veteran's wife noted that the veteran 
complained of ringing in the ears in 1967, shortly after he 
was discharged from service.  

Medical evidence confirms a current diagnosis of tinnitus, 
however, there is no objective evidence of tinnitus in 
service, and no objective evidence linking tinnitus to 
service.  Service medical records are negative for 
complaints, treatment, and/or diagnoses of tinnitus.  The 
first diagnosis of "subjective, bilateral, constant, 
moderate tinnitus" was noted on the August 2006 VA 
examination report.  Further, the August 2006 examiner opined 
that it is not likely that the tinnitus was incurred as a 
result of in-service noise exposure, since he did not incur 
hearing loss as a result of in-service noise exposure.  The 
veteran has not submitted a medical opinion favorable to his 
claim.

In denying the claim, the Board has also considered the 
statements provided by the veteran and his wife to the effect 
that the veteran first experienced ringing sounds in his ears 
while in the military, and post-service.  The Board finds 
this evidence to be less probative than the clinical evidence 
from service which makes no mention of tinnitus and the 
etiology opinion by the VA physician that tinnitus was not 
likely to be service related.  See Buchanan & Savage, supra.  
As the preponderance of the evidence is against a finding 
that the veteran's tinnitus is related to service, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


